Citation Nr: 0729099	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-32 895A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to service connection for irritable bowel 
syndrome.

2.  Entitlement to an effective date for an award of service 
connection for hearing loss in the left ear, prior to 
November 12, 1998.

3.  Entitlement to an increased rating for diabetes mellitus, 
currently evaluated as 20 percent disabling.

4.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.

5.  Entitlement to an increased rating for bilateral hearing 
loss, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased rating for glaucoma and 
hypertensive retinopathy, currently evaluated as 10 percent 
disabling.

7.  Entitlement to an increased rating for gastroesophageal 
reflux disease, currently evaluated as 10 percent disabling.

8.  Entitlement to an increased rating for residuals of an 
appendectomy, currently evaluated as 10 percent disabling.

9.  Entitlement to an increased rating for osteoarthritis of 
the right knee, currently evaluated as 10 percent disabling.

(The issue of whether recoupment of the veteran's separation 
pay in the amount of $24,039.94 from Department of Veterans 
Affairs (VA) compensation benefits is proper is the subject 
of a separate decision.)


REPRESENTATION

Appellant represented by:	John E. Howell, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from December 1981 to 
September 1992, and he had active duty for training from 
February to July 1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Regional Office (RO).  
In a rating decision dated in May 2000, the RO granted 
service connection for hearing loss in the left ear, 
effective November 12, 1998.  It is noted that service 
connection had previously been established for hearing loss 
in the right ear.  A 10 percent rating was assigned for the 
bilateral hearing loss, effective November 12, 1998.  This 
rating action also granted service connection for 
gastroesophageal reflux disease, evaluated as noncompensable; 
osteoarthritis of the right knee, evaluated as 10 percent 
disabling; and for glaucoma and hypertensive retinopathy, 
evaluated as 10 percent disabling.  Each of these ratings was 
effective November 12, 1998.  In addition, the RO reduced the 
evaluation assigned for diabetes mellitus from 20 percent to 
10 percent, effective April 27, 1999; confirmed and continued 
the 10 percent evaluation in effect for hypertension; and 
confirmed and continued the noncompensable evaluation 
assigned for residuals of an appendectomy.  

An August 2005 rating decision found clear and unmistakable 
error in the evaluation of hearing loss and diabetes 
mellitus. A 10 percent evaluation was assigned for hearing 
loss, and a 20 percent evaluation was assigned for diabetes 
mellitus.  Each of these evaluations was effective January 
1994.  The RO denied service connection for irritable bowel 
syndrome and continued to deny a rating in excess of 10 
percent for bilateral hearing loss, and denied an earlier 
effective date for an award of service connection for hearing 
loss in the left ear.  Finally, this rating decision assigned 
a 10 percent evaluation for gastroesophageal reflux disease, 
effective November 12, 1998.  

In an October 2005 rating decision, the RO, in pertinent 
part, increased the evaluation assigned for residuals of an 
appendectomy, to include a scar, to 10 percent, effective 
March 8, 1999, the date of the veteran's claim for an 
increased rating.  

The issues of entitlement to an increased rating for diabetes 
mellitus and for glaucoma and hypertensive retinopathy are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  Service connection is in effect for many disabilities, 
including residuals of an appendectomy with scar, and 
gastroesophageal reflux disease.

2.  Irritable bowel syndrome was initially demonstrated many 
years after service, and there is no competent clinical 
evidence linking it to service or a service-connected 
disability.

3.  By rating action dated in June 1997, the RO denied 
service connection for hearing loss in the left ear.  

4.  The veteran was notified of this determination and of his 
right to appeal, but he did not file an appeal.

5.  The veteran submitted a claim for service connection for 
hearing loss in the left ear in March 1999, and there is no 
basis on which a date prior to November 12, 1998, may be 
assigned for hearing loss in the left ear.

6.  The audiometric tests most favorable to the veteran 
demonstrate that he has Level XI hearing in the right ear and 
Level I or II hearing in the left ear.

7.  The veteran's hypertension is well controlled on 
medication, and diastolic pressure readings ranged from 67 to 
100, and systolic pressure readings ranged from 110 to 144.

8.  The veteran's gastroesophageal reflux disease is 
manifested by complaints of belching, pyrosis and epigastric 
pain, but is not productive of considerable impairment of 
health.

9.  The residuals of the appendectomy include a painful scar.  
There is no functional limitation.

10.  Arthritis of the right knee is manifested by slight 
limitation of motion without evidence of pain.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome was not incurred in or 
aggravated by active service, nor is it proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.310(a) (2006).

2.  The criteria for an effective date for an award of 
service connection for hearing loss in the left ear prior to 
November 12, 1998 have not been met.  38 U.S.C.A. 
§ 5110(b)(1) (West 2002); 38 C.F.R. § 3.400(b)(2)(r) (2006).

3.  A rating in excess of 10 percent for bilateral hearing 
loss is not warranted.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.85, Diagnostic Code 6100 (2006).

4.  The criteria for a rating in excess of 10 percent for 
hypertension have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.104, Diagnostic Code 7101 (2006).

5.  The criteria for a rating in excess of 10 percent for 
gastroesophageal reflux disease have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic 
Code 7346 (2006).

6.  The criteria for a rating in excess of 10 percent for 
residuals of an appendectomy, to include a scar, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Codes 7803, 7804, 7805 (as in effect prior to, and 
after, August 30, 2002), 7802 (2006).

7.  The criteria for a rating in excess of 10 percent for 
osteoarthritis of the right knee have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an August 2005 letter, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need to advise VA of or submit any evidence in his possession 
that pertains to the claim.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
service medical records, private and VA treatment records, 
and VA examination reports.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file, which includes: his multiple contentions, 
service medical records, private and VA medical records, and 
reports of VA examinations.  Although the Board has an 
obligation to provide adequate reasons and bases supporting 
this decision, there is no requirement that the evidence 
submitted by the appellant or obtained on his behalf be 
discussed in detail.  Rather, the Board's analysis below will 
focus specifically on what evidence is needed to substantiate 
each claim and what the evidence in the claims file shows, or 
fails to show, with respect to each claim.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake 
v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  Service connection-irritable bowel syndrome 

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the Court's decision in 
Allen, by providing that "any increase in severity of a 
nonservice-connected disease or injury that is proximately 
due to or the result of a service-connected disease or 
injury, and not due to the natural progress of the 
nonservice-connected disease, will be service connected.  
However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

The service medical records disclose that the veteran was 
seen on a number of occasions for complaints including 
abdominal pain, gas and bloating.  An upper gastrointestinal 
series with small bowel follow through in August 1991 
revealed that the stomach and duodenum were unremarkable, as 
was the small bowel.  There was no radiographic evidence of 
Crohn's disease.  An upper endoscopy in March 1992 revealed 
antritis.  Pepcid was prescribed.  The veteran was seen for 
an exacerbation of gastritis in May 2002.  

When the veteran was examined by the VA in August 1993, bowel 
sounds were normal, and no masses or tenderness was reported.  

The initial clinical indication of irritable bowel syndrome 
is contained in an August 1999 report from a private 
physician.  The examiner noted that he had initially treated 
the veteran the previous month for symptoms including 
abdominal pain, nausea, vomiting, cramps, bloating, belching 
and an increase in flatus for years.  The examiner noted that 
upper and lower gastrointestinal endoscopy in August 1999 
showed only hemorrhoids, and the upper gastrointestinal tract 
was normal.  It was concluded that the veteran had chronic 
gastroesophageal reflux disease and probably irritable bowel 
syndrome.  No organic symptoms had been identified, and 
random biopsies of the colon showed normal architecture of 
the colonic mucosa.  The examiner stated that this might be 
related to all the aggravation or pressures the veteran 
experienced in service.  He commented that irritable bowel 
syndrome (and gastroesophageal reflux disease) was frequently 
linked to anxiety and stress.  

Another private physician reported in July 1999 that he first 
saw the veteran in December 1998 for complaints of right-
sided abdominal pain.  There was no history of diarrhea or 
melanotic stools.  There was no mention of irritable bowel 
syndrome.  

Although it is undeniable that the veteran has consistently 
reported abdominal pain, the Board observes that service 
connection has been established for gastroesophageal reflux 
disease, and residuals of an appendectomy, with scar.  
Following a VA examination in August 2005, the pertinent 
impression was history of irritable bowel syndrome.  The 
examiner noted that the veteran related that he had episodes 
of constipation, for which he used stool softeners, and that 
he then developed loose stools.  He stated that scarring from 
the appendectomy could cause some discomfort, but he 
suspected that he would have episodes of bowel obstruction 
with adhesions, which the veteran asserted he had not had.  
He opined that the veteran's irritable bowel syndrome was 
less likely than not related to his history of appendectomy.

The Board acknowledges that a physician suggested that the 
veteran's irritable bowel syndrome might be related to the 
stress from service.  The Board initially points out that 
there is no objective evidence of irritable bowel syndrome 
during service or for more than six years thereafter.  Since 
the opinion of the VA physician was predicated on a review of 
the claims folder, the Board attaches greater weight to this 
conclusion.  An evaluation of the probative value of a 
medical opinion is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusions 
reached.  The credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and the extent to which they 
reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
the medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualification and analytical 
finding, and the probative weight of a medical opinion may be 
reduced if the examiner fails to explain the basis for an 
opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  The Court 
has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical 
opinion is inadequate when it is unsupported by clinical 
evidence.  Black v. Brown, 5 Vet. App. 177 (180) (1995).  See 
also Kightly v. Brown, 6 Vet. App. 200 (1994); Miller v. 
West, 11 Vet. App. 345, 348 (1998) (medical opinions must be 
supported by clinical findings in the record and conclusions 
of medical professionals which are not accompanied by a 
factual predicate in the record are not probative medical 
opinions).  

The Board finds that the medical evidence against the claim 
is of greater probative value than the veteran's statements 
regarding the onset of irritable bowel syndrome.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
irritable bowel syndrome.

	II. Effective date 

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) ; 
38 C.F.R. § 3.151.

The effective date for an award of service connection based 
on a reopened claim shall be the date of receipt of claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r).

By rating action dated in June 1997, the RO denied the 
veteran's claim for service connection for hearing loss in 
the left ear.  He was notified of this decision and of his 
right to appeal by a letter dated later that month.  The 
Board observes that the rating action noted that an 
audiometric test performed on the VA examination in May 1997 
revealed that the veteran had normal hearing in the left ear.  
The veteran did not file a timely appeal of this decision.  

The Board notes that the RO assigned November 12, 1998 as the 
effective date for the grant of service connection for 
hearing loss in the left ear.  The Board is unable to 
identify a claim being submitted on this date.  It is not 
clear what date the veteran seeks for the grant of service 
connection for hearing loss in the left ear.  If he is 
asserting that it should be the same date as the award for 
service connection for hearing loss in the right ear, there 
is no basis for this allegation.  As noted above, service 
connection for a hearing loss in the left ear was denied by 
the RO on the basis that none existed.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of proof of a 
present disability, there can be no valid claim and, thus, in 
this case, when service connection is ultimately granted for 
a disability which was previously denied, a new claim must be 
submitted.  

The fact remains that his claim had previously been denied 
and, as noted above, the later of the date of claim or the 
date entitlement arose is the appropriate effective date in 
such situations.  The Board observes that a statement 
received from the veteran's attorney in March 1999 refers to 
hearing loss in the left ear.  Inasmuch as the RO has already 
assigned November 12, 1998, in the absence of any evidence of 
a claim submitted prior to that date, there is no basis for 
an earlier effective date.  

	III.  Increased ratings 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A.  Hearing loss 

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.85, Diagnostic Code 6100, and § 4.86, of VA's 
Schedule for Rating Disabilities.  Under these criteria, 
evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests together with the average pure 
tone threshold level as measured by pure tone audiometry 
tests in the frequencies of 1,000, 2,000, 3,000 and 4,000 
Hertz.  The degree of disability for bilateral service-
connected defective hearing is ascertained by the application 
of the rating schedule, which establishes 11 auditory acuity 
levels, ranging from Level I (for essentially normal acuity) 
through Level XI (for profound deafness).  See 38 C.F.R. § 
4.85, Diagnostic Code 6100.

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  

The regulations provide that in cases of exceptional hearing 
loss, i.e. when the puretone threshold at each of the four 
specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 
55 decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIA, whichever results in the higher 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(a).

The evidence supporting the veteran's claim for an evaluation 
in excess of 10 percent for bilateral hearing loss includes 
some medical findings and his allegations regarding its 
severity.  In this regard, the Board acknowledges that an 
audiometric test conducted at a private facility in May 1999 
revealed that the veteran has a profound sensorineural 
hearing loss in the right ear and a moderate sensorineural 
hearing loss in the left ear.  

The evidence against the veteran's claim consists of the 
findings on the VA audiometric examinations conducted in 
November 1999 and August 2005.  An exceptional pattern of 
hearing impairment was demonstrated on each examination.  See 
38 C.F.R. § 4.86.  Accordingly, the Board has considered both 
Table VI and Table VIa, and will apply whichever is more 
favorable to the veteran.  The results of the November 1999 
test show that Table VI produce a higher numeral.  Pure tone 
threshold averages were 85 decibels in the right ear and 28 
decibels in the left ear.  Speech recognition was 10 percent 
in the right ear and 90 percent in the left ear.  These 
results establish that the veteran has Level XI hearing in 
the right ear, and Level II hearing in the left ear.  The 
findings on the examination warrant no more than a 10 percent 
evaluation.  

Similarly, the results of the audiometric test conducted by 
the VA in August 2005 confirm that the veteran has a profound 
sensorineural hearing loss in the right ear and a moderate 
sensorineural hearing loss in the left ear.  The veteran's 
hearing in his right ear again warrants application of 
38 C.F.R. § 4.86, and Table VI provides the most favorable 
results.  Pure tone threshold averages were 104 decibels in 
the right ear and 36 decibels in the left ear.  Speech 
recognition was 0 percent in the right ear and 92 percent in 
the left ear.  These results establish that the veteran has 
Level XI hearing in the right ear, and Level II hearing in 
the left ear.  The findings on the examination warrant no 
more than a 10 percent evaluation.

Although the veteran asserts that his hearing acuity is more 
disabling than 10 percent, these statements clearly have less 
probative value than the objective findings demonstrated on 
audiometric testing and only the audiometric testing may be 
used in applying the rating code for hearing loss 
evaluations.  In addition, the Board points out that the 
hearing tests are to be conducted without the use of hearing 
aids.  See 38 C.F.R. § 4.85(a).  The Board has no discretion 
in this regard.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 10 percent for bilateral hearing 
loss.

B.  Hypertension 

A 20 percent evaluation may be assigned for hypertensive 
vascular disease (hypertension and isolated systolic 
hypertension) when diastolic pressure is predominantly 110 or 
more; or systolic pressure predominantly 200 or more.  A 10 
percent evaluation is assignable when diastolic pressure is 
predominantly 100 or more, or; systolic pressure is 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 
100 or more or who requires continuous medication for 
control.  Diagnostic Code 7101.

The only evidence supporting the veteran's claim consists of 
his allegations regarding the severity of hypertension.  The 
veteran's blood pressure has been recorded on numerous 
occasions between 1998 and 2006.  The diastolic pressure 
readings have ranged from 67 to 100, and the systolic 
pressure readings ranged from 110 to 144.  Examiners have 
consistently stated that the veteran's hypertension is 
controlled.  While the Board concedes that the veteran is on 
medication for hypertension, the blood pressure readings are 
well within the range for the 10 percent evaluation currently 
assigned.  There is not even a single blood pressure that 
would support a higher rating.  The Board concludes that the 
medical findings on examination are of greater probative 
value than the veteran's statements concerning hypertension.  
The Board finds, therefore, that the preponderance of the 
evidence is against the claim for an increased rating for 
hypertension.

C.  Gastroesophageal reflux disease 

A 30 percent evaluation may be assigned for hiatal hernia 
with persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  With two or more of the 
symptoms for the 30 percent evaluation of less severity, a 10 
percent evaluation may be assigned.  Diagnostic Code 7346.

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  In this regard, the 
Board acknowledges that the veteran has reported symptoms 
including abdominal bloatedness, dyspepsia, belching, gas and 
heartburn.  In August 1999, a private physician noted that 
the veteran had undergone upper and lower gastrointestinal 
endoscopy earlier that month, and the only findings concerned 
hemorrhoids.  It was indicated that the veteran's upper 
gastrointestinal series tract was normal.  The examiner 
concluded that the veteran had chronic gastroesophageal 
reflux disease, but no organic symptoms were identified.  

VA outpatient treatment records show that the veteran 
continued to have symptoms of gastroesophageal reflux disease 
despite medication.  It is significant to point out that when 
he was seen by the VA in October 2002, it was reported that 
the veteran's symptoms of gastroesophageal reflux disease 
were well controlled.  In September 2003, it was stated that 
his gastroesophageal reflux disease symptoms were improved on 
medication.  

On VA examination in August 2005, it was indicated that the 
veteran had a history of pyrosis and epigastric pain.  The 
examiner related that the veteran belched repeatedly during 
the examination.  There was no history of dysphagia.  The 
impression was that the veteran had a history of 
gastroesophageal reflux disease, and that he had cramping, 
but only minimal tenderness.  

There is no indication in the record that the symptoms of the 
veteran's gastroesophageal reflux disease have included 
substernal or arm or shoulder pain.  There is no clinical 
evidence that it has resulted in considerable impairment of 
health.  The Board concludes, accordingly, that the medical 
findings on examination are of greater probative value than 
the veteran's statements regarding the severity of his 
gastroesophageal reflux disease.  The Board finds, therefore, 
that the preponderance of the evidence is against the claim 
for an increased rating for gastroesophageal reflux disease.

D.  Residuals of an appendectomy 

During the course of this appeal, VA issued new regulations 
for the evaluation of skin disabilities, effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
Accordingly, the Board will review both the pre- and post-
August 30, 2002 rating criteria to determine the proper 
evaluation for the veteran's scars.  VA's Office of General 
Counsel has determined that the amended rating criteria can 
be applied only for periods from and after the effective date 
of the regulatory change. See VAOPGCPREC 3-00.

A 10 percent rating will be assigned for scars, superficial, 
poorly nourished, with repeated ulceration.  Diagnostic Code 
7803 (as in effect prior to August 30, 3002).

A 10 percent evaluation may be assigned for scars which are 
superficial, tender and painful on objective demonstration.  
Diagnostic Code 7804 (as in effect prior to August 30, 3002).

Scars may be rated on limitation on function of part 
affected.  Diagnostic Code 7805 (as in effect prior to August 
30, 3002).

Under the rating codes that became effective on August 30, 
2002, scars of other than the head, face, or neck, that are 
superficial, and that do not cause limited motion, with an 
area or areas exceeding 144 square inches (929 sq. cm.) are 
evaluated as 10 percent disabling.  Note (1) states that 
scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7802.

The other new rating codes which must be considered include 
that for superficial, unstable scars, which warrant a 10 
percent evaluation.  Note (1) for this rating code defines an 
unstable scar as one where, for any reason, there is frequent 
loss of covering of skin over the scar.  Note (2) states that 
a superficial scar is one not associated with underlying soft 
tissue damage.  Diagnostic Code 7803.

The new rating code further states that scars which are 
superficial and painful on examination merit a 10 percent 
evaluation.  Note (1) states that a superficial scar is one 
not associated with underlying soft tissue damage.  Note (2) 
says that for this case, a 10 percent evaluation will be 
assigned for a scar on the tip of a finger or toe, even 
though amputation of the part would not warrant a compensable 
evaluation. Diagnostic Code 7804.

The record demonstrates that the veteran is currently in 
receipt of a 10 percent evaluation for the residuals of an 
appendectomy, to include a scar.  This is the maximum that 
may be assigned for the scar.  The Board acknowledges that an 
April 1999 VA examination revealed pain in the area of the 
scar.  Similarly, it was noted during the August 2005 VA 
examination that the veteran had a scar that was four inches 
long, with a one inch bifurcation.  It was reported that the 
scar seemed sensitive to touch, but the examiner noted that 
it might not be tender.  The scar was adherent to deeper 
muscles and was slightly irregular and depressed.  There was 
no inflammation, keloid or disfigurement.  In addition, the 
examiner noted that there was no limitation of function due 
to the scar.  In an addendum to the report, the examiner 
stated that the scar had not healed very well.  

The fact remains, however, that there is no basis on which a 
higher rating may be assigned.  In the August 2005 statement 
of the case, the RO considered the provisions of 38 C.F.R. 
§ 3.321(b)(1) (2006) regarding a higher rating on an 
extraschedular basis.  The evidence does not show that the 
veteran's service-connected appendectomy scar presents such 
an exceptional or unusual disability picture so as to warrant 
the assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1).  The record does not demonstrate his 
appendectomy scar has produced marked interference with 
employment or that he has required any recent hospitalization 
for it.  The Board is unable to identify any other factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, an extraschedular evaluation is not warranted.

E.  Osteoarthritis of the right knee 

Arthritis due to trauma substantiated by X-ray findings will 
be rated as degenerative arthritis.  Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined, no 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, a 20 percent evaluation will 
be assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbation.  A 10 percent evaluation will be 
assigned with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  Diagnostic 
Code 5003.

A 30 percent rating may be assigned when flexion of the leg 
is limited to 15 degrees.  When flexion is limited to 30 
degrees, a 20 percent evaluation may be assigned.  When 
flexion is limited to 45 degrees, a 10 percent rating is 
assignable.  Diagnostic Code 5260.

A 30 evaluation may be assigned when extension of the leg is 
limited to 20 degrees.  When extension is limited to 15 
degrees, a 20 percent evaluation is assignable.  When limited 
to 10 degrees, a 10 percent rating may be assigned.  
Diagnostic Code 5261.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2006); see also 38 C.F.R. § 4.45 (2006).

The evidence supporting the veteran's claim includes his 
statements and some medical findings.  In this regard, the 
Board notes that when he was seen by a private physician in 
January 1999, it was noted that the veteran's right knee 
locked between 15 degrees of flexion and 30 degrees of 
flexion.  It is also noted that VA outpatient treatment 
records show that in May 1999, range of motion was from 0 to 
110 degrees, with pain at the limits.  The veteran underwent 
arthroscopic surgery on the right knee in 1999.  

VA outpatient treatment records disclose that in July 2005, 
the veteran sat with his right knee in nearly full extension.  
He had minimal passive range of motion and no active range of 
motion was observed.  

The evidence against the veteran's claim includes the medical 
findings on examinations.  In this regard, the Board observes 
that when he was examined by the VA in May 2000, the veteran 
related that his pain had significantly improved since the 
surgery.  Range of motion was from 5 to 100 degrees.  It must 
also be emphasized that the most recent VA examination, 
conducted in August 2005, revealed that range of motion of 
the right knee was from 0 to 110 degrees.  

As noted above, in order to assign a higher rating, the 
evidence must show that flexion is limited to 30 degrees, or 
extension is limited to 15 degrees.  While examination 
findings do not support a higher rating under the schedular 
criteria, the Board has also considered whether an increased 
rating may be assigned pursuant to Deluca.  It is significant 
to point out that following the August 2005 VA examination, 
the examiner commented that there was no evidence of weakened 
movement, excess fatigability or incoordination.  In 
addition, the examiner stated that there was no evidence that 
"these or pain decrease motion during exacerbations or 
repetitive activity."  He also indicated that there was no 
evidence of additional limitation of motion or functional 
impairment during flare-ups.  He added that there was no 
evidence of pain on motion.  Accordingly, there is no basis 
for a higher rating under Deluca.

Finally, the Board acknowledges that a separate evaluation 
may be assigned for arthritis and instability of the same 
knee.  See VAOPGCPREC 23-97.  In this case, however, there is 
no objective evidence of instability.  In this regard, the 
Board points out that the May 2000 VA examination revealed 
that the ligaments were intact with no evidence of laxity.  
Similarly, the August 2005 VA examination demonstrated no 
laxity or instability.  

The Board concludes, therefore, that the medical findings on 
examination are of greater probative value than the veteran's 
allegations regarding the severity of his right knee 
disability.  Accordingly, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for arthritis of the right knee.


ORDER

Service connection for irritable bowel syndrome is denied.

An effective date for an award of service connection for 
hearing loss in the left ear, prior to November 12, 1998, is 
denied.

An increased rating for hypertension, bilateral hearing loss, 
gastroesophageal reflux disease, residuals of an 
appendectomy, and osteoarthritis of the right knee is denied. 


REMAND

The veteran asserts that a higher rating is warranted for 
diabetes mellitus and for glaucoma and hypertensive 
retinopathy.  

The Board notes that following the issuance of the statement 
of the case in August 2005, additional medical evidence was 
received concerning the claims for an increased rating for 
diabetes mellitus and an eye disability.  There is no 
indication that a supplemental statement of the case was 
issued addressing this additional evidence.  See 38 C.F.R. 
§ 19.31 (2006).

Accordingly, the case is REMANDED for the following action:

The RO should issue a supplemental 
statement of the case that addresses the 
evidence received since the August 2005 
statement of the case.  The veteran and 
his representative should be provided an 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
D. C. Spickler
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


